                                                                           Case 2:17-cv-02189-JAD-GWF Document 32 Filed 04/18/19 Page 1 of 2


                                                                       1   COHEN|JOHNSON|PARKER|EDWARDS
                                                                           H. STAN JOHNSON, ESQ.
                                                                       2   Nevada Bar No. 00265
                                                                       3   sjohnson@cohenjohnson.com
                                                                           375 East Warm Springs Road, Suite 104
                                                                       4   Las Vegas, Nevada 89119
                                                                           Telephone: (702) 823-3500
                                                                       5   Facsimile: (702) 823-3400
                                                                           Attorneys for Defendant
                                                                       6

                                                                       7                                UNITED STATES DISTRICT COURT

                                                                       8                                       DISTRICT OF NEVADA

                                                                       9
                                                                                                                                       Case No.: 2:17-CV-2189
                                                                      10   SECURITIES AND EXCHANGE COMMISSION,
COHEN|JOHNSON|PARKER|EDWARDS




                                                                      11           Plaintiffs,                                             STIPULATION AND ORDER
                                                                      12           vs.
                               375 E. Warm Springs Road, Suite 1004




                                                                      13
                                (702) 823-3500 FAX: (702) 823-3400




                                                                           ROBERT CORTEZ MARCHALL,
                                      Las Vegas, Nevada 89119




                                                                      14           Defendants
                                                                      15

                                                                      16
                                                                             THE STIPULATING PARTIES, THROUGH THEIR UNDERSIGNED COUNSEL OF
                                                                      17   RECORD, HEREBY STIPULATE AND AGREE:
                                                                      18
                                                                           A. Defendant’s Access to Documents: On or before May 13, 2019, Plaintiff shall produce to
                                                                      19
                                                                                Defendant the financial records from which its disgorgement amount is calculated, along
                                                                      20
                                                                                with an identification of the account entries underlying those calculations.
                                                                      21

                                                                      22   B. Defandant’s Response: On or before June 13, 2019, Defendant shall produce to Plaintiff

                                                                      23        any documentation which Defendant contends supports a characterization of any of the items
                                                                      24
                                                                                in those calculations as business expenses or reimbursements.
                                                                      25
                                                                           C.      Follow Up: The parties stipulate that the hearing currently scheduled for April 23, 2019
                                                                      26
                                                                           shall be continued. On or before July 15, 2019, the parties shall either submit a proposed
                                                                      27

                                                                      28
                                                                                                                        Page 1 of 2
                                                                           Case 2:17-cv-02189-JAD-GWF Document 32 Filed 04/18/19 Page 2 of 2


                                                                       1   stipulation for supplemental briefing on the SEC’s motion for relief, or shall submit a proposed

                                                                       2   stipulation for a new hearing date on the SEC’s motion.
                                                                       3

                                                                       4
                                                                           Dated this _18th__ day of April 2019.         Dated this __18th_ day of April, 2019
                                                                       5
                                                                           COHEN JOHNSON PARKER EDWARDS                  SECURITIES AND EXCHANGE COMMISSION
                                                                       6
                                                                           By:/s/ H. Stan Johnson_____________           By: _/s/ Amy Longo______________________
                                                                       7
                                                                           H. Stan Johnson, Esq.
                                                                       8   Nevada Bar No.: 00265                         Amy Longo, Esq.
                                                                           sjohnson@cohenjohnson.com                     David M. Rosen, Esq.
                                                                       9   375 East Warm Springs Road, Suite 104         444 S. Flower Street, Suite 900
                                                                           Las Vegas, Nevada 89119                       Los Angeles, California 90071
                                                                      10   Telephone: (702) 823-3500
COHEN|JOHNSON|PARKER|EDWARDS




                                                                      11   Facsimile: (702) 823-3400

                                                                      12
                               375 E. Warm Springs Road, Suite 1004




                                                                      13
                                (702) 823-3500 FAX: (702) 823-3400
                                      Las Vegas, Nevada 89119




                                                                      14   IT IS SO ORDERED.
                                                                      15                              April
                                                                                      19th day of ____________,
                                                                           DATED this _____                     2019
                                                                      16

                                                                      17
                                                                                                                       ____________________________________
                                                                      18                                               UNITED          DISTRICT JUDGE
                                                                                                                       UNITED STATES MAGISTRATE      JUDGE
                                                                      19
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28
                                                                                                                      Page 2 of 2
